Case 1:16-cr-00265-LMB Document 259 Filed 07/03/19 Page 1 of 2 PageID# 4748




                               UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division

 UNITED STATES OF AMERICA,                         )
                                                   )
        Plaintiff,                                 )
                                                   )
                       v.                          ) Case No.: 16cr265
                                                   )
 NICHOLAS YOUNG,                                   )
                                                   )
        Defendant.                                 )

                                     NOTICE OF APPEAL

       Notice is hereby given that Defendant Nicholas Young appeals to the United States Court

of Appeals for the Fourth Circuit from the order and judgment entered in this action on the 21st

day of June 2019.

Dated: July 3, 2019.

                                                    Respectfully submitted.

                                                    _/s/ Nicholas D. Smith _______________
                                                    Nicholas D. Smith (VA. Bar. 79745)
                                                    108 N. Alfred St.
                                                    Alexandria, VA 22314
                                                    Phone:(703)548-8911
                                                    nds@davidbsmithpllc.com




                                                                                                   1
Case 1:16-cr-00265-LMB Document 259 Filed 07/03/19 Page 2 of 2 PageID# 4749




                                    Certificate of Service

        I hereby certify that on the 3rd day of July, 2019, I electronically filed the foregoing
document with the Clerk of Court using the CM/ECF system, which will send a notification of
such filing (NEF) to the following CM/ECF user(s):

              AUSA Gordon D. Kromberg
              U.S. Attorney’s Office
              2100 Jamieson Avenue
              Alexandria, Virginia 22314
              gordon.kromberg@usdoj.gov

       And I hereby certify that I have mailed the document by United States mail, first class
postage prepaid, to the following non-CM/ECF participant(s), addressed as follows: [none].



                                                    /s/ Nicholas D. Smith
                                                   Nicholas D. Smith
                                                   VA Bar No. 79745
                                                   David B. Smith, PLLC
                                                   108 North Alfred Street
                                                   Alexandria, Virginia 22314
                                                   (703) 548-8911
                                                   nds@davidbsmithpllc.com




                                                                                              2
